Citation Nr: 0842660	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension based on countable income.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1952 to 
December 1955 and from August 1974 to June 1983.  The veteran 
died in March 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

In September 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's income exceeds the applicable statutory 
levels for the annualized periods in which the income was 
received.  




CONCLUSION OF LAW

The appellant does not meet the income criteria for receipt 
of payment of nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 2002); 38 
C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The question before the Board is whether the law provides for 
the benefit sought when the facts are as shown.  The U.S. 
Court of Appeals for Veterans Claims (Court) has recognized 
that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

VA's Office of General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004. 

II. Claim for Death Pension

B.  Entitlement to death pension based on countable income

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2008). Payments 
from any kind from any source shall be counted as income 
during the 
12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271 (2008).  For the 
purpose of determining initial entitlement, the monthly rate 
of pension shall be computed by reducing the applicable 
maximum pension rate by the countable income on the effective 
date of entitlement and dividing the remainder by 12.  38 
C.F.R. § 3.273(a).  Nonrecurring income (income received on a 
one-time basis) will be counted, for pension purposes, for a 
full 
12-month annualization period following receipt of the 
income.  38 C.F.R. 
§ 3.271(c).

Unreimbursed medical expenses will be excluded when the 
following requirements are met: (i) They were or will be paid 
by a surviving spouse for medical expenses of the spouse, 
veteran's children, parents and other relatives for whom 
there is a moral or legal obligation of support; (ii) They 
were or will be incurred on behalf of a person who is a 
member or constructive member of the spouse's household; and 
(iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.271(g).  
Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. 
§ 3.21.  The maximum annual pension rate is adjusted from 
year to year.  

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.  
38 C.F.R. § 3.272.

The appellant and the veteran were granted a divorce on 
February 9, 1983.  By decree dated on March 25, 2004, their 
divorce was set aside.  Therefore, the appellant is 
considered an unremarried spouse from March 25, 2004.  

Effective December 1, 2003, the MAPR for a surviving spouse 
with no children was $6,634.  Qualifying medical expenses 
would exceed $331.  See 38 C.F.R. 
§ 3.23(a)(5); M21-1, Part I, Appendix B.  Effective April 1, 
2004, the appellant had income of $11,856 from Social 
Security and $7,572 civil service.  Allowed medical expenses 
were $1,063.  The appellant's net income was $18,696.  

The income limitation increased to $6,814, effective December 
1, 2004.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B.  Medical expenses had to exceed $340.  Effective December 
1, 2004, the appellant had income of $12,168 from Social 
Security and $7,572 civil service.  Medical expenses were 
$1,063.  The appellant's net income was $19,017.

Effective January 1, 2005, the appellant had income of 
$12,168 from Social Security and $7,572 civil service.  
Medical expenses were $813.  The appellant's net income was 
$19,267.

Entitlement to special monthly pension was established as of 
November 1, 2005.  As of December 1, 2004, the income 
limitation for a surviving spouse receiving aid and 
attendance without dependents was $10,893.  The appellant's 
net income was $19,267.  

Effective December 1, 2005, the income limitation increased 
to $11,340.  Medical expenses had to exceed $354.  Effective 
December 1, 2005, the appellant had income of $12,672 from 
Social Security and $ 7,572 from civil service.  Countable 
medical expenses were $813.  The appellant's net income was 
$19,785.  

Effective September 1, 2006, the appellant's annual Social 
Security income increased to $12,666.  She had civil service 
income of $ 7,572.  The appellant's countable medical 
expenses were $813.  The appellant's net income was $19,779.  

Effective December 1, 2006, the income limitation was 
increased to $11,715.  Medical expenses had to exceed $366.  
The appellant had income of $13,086 from Social Security and 
$7572 from civil service.  Her medical expenses were $813.  
The appellant's net income was $20,211.  

Effective December 1, 2007, the income limitation increased 
to $11,985.  Medical expenses had to exceed $375.  The 
appellant had countable income of $13,384 from Social 
Security and $7572 from civil service.  Countable medical 
expenses were $813.  The appellant's net income was $20,517.

Effective December 1, 2008, the income limitation increased 
to $12,681.  Medical expenses had to exceed $397.  The 
appellant had $12,671 in Social Security income and $7,418 
from civil service.  Countable medical expenses were $3,900.  
The appellant's net income was $16,189. 

The Board concludes that the appellant is not legally 
entitled to VA death pension benefits.  As explained above, 
even after reducing her income for unreimbursed medical 
expenses, the appellant's income exceeded the statutory 
limits for entitlement to death pension benefits in all of 
the annualized periods for which income was received.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that, where the law and not the evidence is dispositive, the 
claim should be denied due to lack of entitlement under the 
law.  Because the appellant's income exceeds the statutory 
limits, she is not legally entitled to death pension 
benefits.  Therefore, her claim of entitlement to death 
pension benefits must be denied.  


ORDER

Entitlement to death pension benefits is denied.


REMAND

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
VA's 38 U.S.C.A. § 5103(a) notice obligation in the context 
of a claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a veteran was service-connected for any condition 
during his or her lifetime, the § 5103(a) notice in such a 
claim must include, inter alia, a statement of the conditions 
(if any) for which a veteran was service-connected at the 
time of his or her death.  Hupp, 21 Vet. App. at 352-53.

The appellant has not been provided with VCAA notice of the 
evidence required to substantiate her claim of entitlement to 
service connection for the cause of the veteran's death.  On 
remand, the VCAA notice provided to the appellant must 
include:  (1) a statement of the conditions, if any, for 
which the veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The notice should also include an 
explanation of the information or evidence 
needed to establish an evaluation and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman.

2.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her  
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


